Case 2:20-cv-00422-TAD-KK Document 12 Filed 04/15/20 Page 1 of 1 PageID #: 200



                                 UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                       LAKE CHARLES DIVISION

    BRANDON LIVAS, ET AL.                              )   CIVIL ACTION NO.               20-cv-00422
                                                       )
    VERSUS                                             )   JUDGE DOUGHTY
                                                       )
    RODNEY MYERS, ET AL.                               )   MAGISTRATE JUDGE KAY
                                                       )

                               RESPONDENTS= MOTION TO DISMISS

        NOW COME Respondents 1, Rodney Myers, Warden of Oakdale Federal Correctional

Institutions and Michael Carvajal, Federal Bureau of Prisons Director, in their official capacities,

by and through David C. Joseph, United States Attorney for the Western District of Louisiana, and

Karen J. King, Assistant United States Attorney, and respectfully move this Court to dismiss the

Petitioners’ original Petition for Writ of Habeas Corpus, Injunctive, and Declaratory Relief, for

lack of subject matter jurisdiction, or alternatively, for failure to state a claim, pursuant to

Fed.R.Civ.P. 12(b)(1) and 12(b)(6), and as more fully explained in the Memorandum in Support

filed simultaneously herewith.

                                                     Respectfully Submitted,

                                                     DAVID C. JOSEPH
                                                     UNITED STATES ATTORNEY

                                            BY:       s/ Karen J. King
                                                     KAREN J. KING (#23508)
                                                     Assistant United States Attorney
                                                     800 Lafayette Street, Suite 2200
                                                     Lafayette, Louisiana 70501
                                                     Telephone:     (337) 262-6618
                                                     Facsimile:     (337) 262-6693
                                                     Email:         karen.king@usdoj.gov

1
  As April 15, 2020, Counsel for Respondents has been unable to verify that service of the petition has been
properly made pursuant to Rule 4(i), FED.R.CIV.P.
